Case 3:16-cv-01578-PGS-LHG Document 103 Filed 06/17/19 Page 1 of 5 PageID: 2993



 KENNEY, GROSS, KOVATS & PARTON
 Douglas J. Kovats, dkovats@kenneygross.com
 Daniel R. Roberts, droberts@kenneygross.com
 130 Maple Avenue, Building 8
 Red Bank, NJ 07701
 732-530-7500
 Counsel for Defendant Monmouth County

 CAMPBELL, FOLEY, DELANO & ADAMS, LLC
 Patricia Adams, padams@campbellfoley.com
 P.O. Box 1040
 601 Bangs Avenue
 Asbury Park, NJ 07712
 732-775-6520
 Counsel for Defendant David Krzyzanowski

 CLEARY GIACOBBE ALFIERI JACOBS, LLC
 Micci J. Weiss, mweiss@cgajlaw.com
 955 State Route 34
 Suite 200
 Matawan, New Jersey 07747
 732-583-7474
 Counsel for Defendant Robert Compton

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
 ____________________________________
 LUTHER GRAHAM                        :   CIVIL ACTION
                                      :
             Plaintiff,               :   No.: 16-1578 PGS-LHG
                                      :
       v.                             :
                                      :
 MONMOUTH COUNTY                      :
 BUILDINGS AND GROUNDS                :
       and                            :
 DAVID KRZYANOWSKI                    :
       and                            :
 ROBERT W. COMPTON                    :
                                      :
             Defendants.              :
                                      :


            DEFENDANTS’ REQUEST FOR JURY SELECTION VOIR DIRE
Case 3:16-cv-01578-PGS-LHG Document 103 Filed 06/17/19 Page 2 of 5 PageID: 2994



        Defendants, respectfully request voir dire consistent with Fed. R. Civ. P. 47(a) and

 Standard voir dire questions—civil, § 6.05 BENCHBOOK FOR U.S. DISTRICT COURT

 JUDGES (March 2013) (“BENCHBOOK”).                 Further, Defendants respectfully request an

 opportunity for their counsel to be able to individually question prospective jurors after the Court

 has concluded its inquiries.

        Fed. R. Civ. P. 47(a) permits counsel to conduct juror questioning at the discretion of the

 court. If appropriate, the court should determine whether and to what extent the attorneys may

 participate in the questioning of the prospective jurors, “subject to subject matter limitations as

 the court deems proper.” BENCHBOOK at J. 1.

        Defendants request as follows:

                                 STANDARD JURY VOIR DIRE

 Defendants request all questions in 6.05 subsection G., except question no. 6, which is

 inapplicable, and all questions in subsection I.

                          ADDITIONAL OPEN ENDED QUESTIONS

    1. Do you agree or disagree that juries can be trusted to make fair evaluations of fault and
       damages in employment law cases?

            a. Please explain.

    2. Do you believe that, by and large, minorities are treated differently in the workplace than
       their non-minority counterparts?

            a. Please explain.

    3. Do you have any close friends or family members who are government employees?

            a. If yes, how does that circumstance impact on your ability to be a fair and
               impartial juror?
Case 3:16-cv-01578-PGS-LHG Document 103 Filed 06/17/19 Page 3 of 5 PageID: 2995




    4. Have you ever managed or supervised others as part of your job?

           a. Have you ever had to discipline someone? If so explain.

    5. Have you, a family member or close friend ever brought a complaint to management
       alleging unfair treatment in the workplace? If so, how was the complaint handled and was
       the person bringing the complaint satisfied with the manner in which it was handled?

    6. Have you, a family member or close friend ever experienced retaliation and/or negative
       treatment in the workplace as a result of making a complaint to management?

           a. Have you or someone close to you:

                    i.    Felt discriminated against?
                   ii.    Been accused of retaliation or hostile work environment?
                  iii.    Filed a grievance with your employer?
                  iv.     Filed a charge with the EEOC or Division on Civil Rights?

                          If yes, explain.

    7. Do you have strong feelings either for or against a party who is being sued?

           a. Please explain.

    8. Do you believe that entities, such as corporations or cities, are entitled to either greater or
       lesser deference in a lawsuit than individuals?

           a. Please explain.

    9. Have you or anyone close to you ever had a positive or negative experience with
       Monmouth County? Explain.

    10. Has your employer ever been sued for retaliation or hostile work environment?

                          ADDITIONAL INFORMATION TO BE ELICITED

    11. Length of time at current residence.

    12. Education after high school, if any. State your major.

    13. Marital status.

    14. Number of children. Ages of children if under 18.
Case 3:16-cv-01578-PGS-LHG Document 103 Filed 06/17/19 Page 4 of 5 PageID: 2996



    15. Employment

            a. The juror. Current job and types of jobs throughout lifetime.

            b. Spouse. Current job and types of jobs throughout lifetime.

    16. Civil, social, fraternal, union or professional organization. Offices held.

    17. Hobbies or recreational activities.

    18. Prior jury service, civil or criminal.

    19. Do you know any of the lawyers on this case?

    20. Do you know any of the potential witnesses on this case [read names]?

    21. Do you know anything about this case from any source other than what has been
        explained in court here today?

    22. Is there anything not covered in the previous questions which would affect your ability to
        be a fair and impartial juror or in any way be a problem for you in serving on this jury?

    23. Is there anything else you feel is important for us to know about you?


 Defendants reserve the right to amend and supplement the foregoing following the Court’s
 rulings on the parties’ motions in limine.
Case 3:16-cv-01578-PGS-LHG Document 103 Filed 06/17/19 Page 5 of 5 PageID: 2997



 Respectfully submitted,

 Kenney, Gross, Kovats & Parton           Campbell, Foley, Delano & Adams, LLC


 _/S/_Daniel R. Roberts___________        __/S/ Patricia Adams_______________
 DANIEL R. ROBERTS                        PATRICIA ADAMS
 Attorneys for County of Monmouth         Attorneys for David Krzyzanowski



 Cleary Giacobbe Alfieri Jacobs, LLC


 _/S/ Micci J. Weiss________________
 MICCI J. WEISS
 Attorneys for Robert Compton

 Dated: June 17, 2019
